Case 1:18-cv-01259-RGA Document 25-1 Filed 05/09/19 Page 1 of 1 PageID #: 289




                               CERTIFICATE OF SERVICE

       I, Erin E. Larson, hereby certify that on this 9th day of May, 2019, I caused a true and

correct copy of the foregoing NOTICE OF ENTRY OF APPEARANCE to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification to the

following attorneys of record, and is available for viewing and downloading.



                                   Patricia Smink Rogowski
                                   ROGOWSKI LAW LLC
                                   501 Silverside Road, Suite 11
                                   Silverside Carr Executive Center
                                   Wilmington, DE 19809
                                   pat@rogowskilaw.com

                                   Robert M. Evans, Jr.
                                   Michael J. Hartley
                                   Kyle G. Gottuso
                                   Micah T. Uptegrove
                                   STINSON LEONARD STREET LLP
                                   7700 Forsyth Blvd.,
                                   Suite 1100
                                   St. Louis, MO 63105-1821
                                   Robert.evans@stinson.com
                                   Michael.hartley@stinson.com
                                   Kyle.gottuso@stinson.com
                                   Micah.uptegrove@stinson.com



                                            /s/ Erin E. Larson
                                            Erin E. Larson (DE Bar No. 6616)




EAST\166434687.1
